         Case 4:20-cv-03656-HSG Document 34 Filed 12/11/20 Page 1 of 4




 1   THE AGUILERA LAW GROUP, APLC
     A. Eric Aguilera (SBN 192390)
 2   Raymond E. Brown (SBN 164819)
     Lindsee B. Falcone (SBN 268072)
 3
     650 Town Center Drive, Suite 100
 4   Costa Mesa, CA 92626
     T: 714-384-6600 / F: 714-384-6601
 5
     eaguilera@aguileragroup.com
 6   rbrown@aguileragroup.com
     lfalcone@aguileragroup.com
 7
 8   Attorneys for Plaintiff, TRAVELERS PROPERTY
     CASUALTY COMPANY OF AMERICA
 9
10                              UNITED STATES DISTRICT COURT
11           NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
12
13                                                  )
     TRAVELERS PROPERTY CASUALTY                    )   Case No. CV 20-03656-HSG
14   COMPANY OF AMERICA, a Connecticut
     corporation;                                   )
15                                                  )   STIPULATION TO FILE FIRST
                   Plaintiff,                       )   AMENDED COMPLAINT;
16                                                  )   ORDER
                   v.
17                                                  )
     TOLL BROTHERS, INC., a Delaware                )
18   corporation; SHAPELL INDUSTRIES,               )
     INC., a Delaware Limited Liability             )
19   Corporation; and DOES 1 through 10
     inclusive,                                     )
20                                                  )
21                 Defendants.                      )
                                                    )
22                                                  )
23
            Plaintiff Travelers Property Casualty Company of America, (“Travelers”) and
24
     Defendants Toll Brothers, Inc. and Shapell Industries, Inc. (“Shapell”) (collectively, the
25
     “Parties”), by and through their respective attorneys of record, hereby stipulate and agree and
26
     request an order allowing Travelers to file its First Amended Complaint.
27
                                             RECITALS
28



                                                    1
                        STIPULATION TO FILE FIRST AMENDED COMPLAINT
         Case 4:20-cv-03656-HSG Document 34 Filed 12/11/20 Page 2 of 4




 1           1.     Travelers filed its complaint against Shapell on June 2, 2020 [ECF No. 1] and
 2   Shapell answered on July 30, 2020 [ECF No. 14].
 3           2.     The parties served their initial disclosures on September 15, 2020, and their
 4   initial disclosure document productions on October 15, 2020. Shapell has provided additional
 5   documents since that time as well.
 6           3.     Based on the information obtained through the documents provided by Shapell,
 7   Travelers asserts that it has discovered claims against additional defendants which should be
 8   alleged in its complaint. Travelers believes that inclusion of these additional defendants and
 9   claims will allow Travelers to fully litigate the entirety of the issues involved in the
10   underlying action and will further lead to a more efficient and effective settlement process as
11   well.
12           4.     The deadline for Travelers to amend its complaint to add these new defendants
13   is December 14, 2020. [ECF No. 31.]
14           5.     The parties agree that no party will be prejudiced by Travelers’ filing of a First
15   Amended Complaint.
16           ACCORDINGLY, THE PARTIES HEREBY STIPULATE AND AGREE AS
17   FOLLOWS:
18           1.     Travelers may file its First Amended Complaint to include the newly discovered
19   claims against the additional parties.
20
21   Dated: December 10, 2020                 THE AGUILERA LAW GROUP, APLC
22
                                                  By:       /s/ Lindsee B. Falcone
23                                                           A. Eric Aguilera
                                                             Raymond E. Brown
24
                                                             Lindsee B. Falcone
25                                                           Attorneys for plaintiff Travelers Property
                                                             Casualty Company of America
26
27
28



                                                        2
                         STIPULATION TO FILE FIRST AMENDED COMPLAINT
        Case 4:20-cv-03656-HSG Document 34 Filed 12/11/20 Page 3 of 4




 1
     Dated: December 10, 2020          PLANTE LEBOVICH, LLP
 2
                                       By: /s/ Nichole Wong____________________
 3
                                              Brian Plante
 4                                            Nichole Wong
                                              Attorneys for defendants Toll Brothers,
 5
                                              Inc. and Shapell Industries, Inc.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           3
                    STIPULATION TO FILE FIRST AMENDED COMPLAINT
         Case 4:20-cv-03656-HSG Document 34 Filed 12/11/20 Page 4 of 4




 1
                                                 ORDER
 2
 3
            Based on the stipulation set forth above, and good cause appearing therefore, IT IS HEREBY
 4
     ORDERED THAT:
 5
 6
            Travelers may file its First Amended Complaint to include the newly discovered claims
 7
     against the additional parties.
 8
 9
            IT IS SO ORDERED.
10
11
12
     Dated: December 11, 2020            ________________________________________
13                                             UNITED STATES DISTRICT JUDGE
                                               Honorable Haywood S. Gilliam Jr.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     1
                                   ORDER RE FIRST AMENDED COMPLAINT
